—Judgment unanimously affirmed with costs. Memorandum: Plaintiff commenced this action to recover on three loans made by him to the New York Republican State Committee (Committee) when he was its Chairman. The loans were evidenced by three promissory notes executed by the Committee Treasurer. When the matter first came before us, we reversed the judgment and denied plaintiffs motion for summary judgment (Barrett v New York Republican State Comm., 213 AD2d 989). After extensive discovery, plaintiff again moved for summary judgment, and Supreme Court properly granted the motion.
Plaintiff met his burden of demonstrating entitlement to summary judgment by submitting proof in admissible form that the loans were made pursuant to his authority and that they were used for the purpose of maintaining the Committee headquarters and paying employees and other necessary operating expenses (see, Zuckerman v City of New York, 49 NY2d 557, 562). Thus, plaintiff established that "the debt contracted [by the Committee was] necessary for its preservation” (McCabe v Goodfellow, 133 NY 89, 96). Defendants’ submissions in response failed to "show facts sufficient to require a trial of any issue of fact” (CPLR 3212 [b]; see, Sutton v East Riv. Sav. Bank, 55 NY2d 550, 553-554; Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065, 1067-1068). (Appeal from Judgment of Supreme Court, Onondaga County, Nicholson, J.—Summary Judgment.) Present—Green, J. P., Pine, Callahan, Doerr and Boehm, JJ.